Title: From Thomas Jefferson to George Washington Greene, 12 March 1793
From: Jefferson, Thomas
To: Greene, George Washington



Dear Sir
Philadelphia Mar. 12. 1793.

I took occasion by young Mr. Peale, who was going to Georgia, to congratulate you on your return to your native country. I now take the liberty of troubling you on a subject in which I feel an interest. During the invasion of Virginia in the years 1780. and 1781. the greater part of the records of that state were burnt by the British. Among these were all the proceedings of the Executive during the period that I was in that administration. I have been since endeavoring to collect such parts of my correspondence as might be found in the hands to which it was addressed, and have been successful in some important parts. Your father commanded in the South at that time, and I had occasion to address frequent letters to him. If you can find these among his papers, and will be so good either as to trust me with the originals, to be returned after I shall have taken copies, or which might be safer, to have copies taken there and forwarded to me, the expence of which I will gladly replace, it would lay me under singular obligation. I would add a request for copies of his letters to me, were it not that this would  be adding too much to the trouble. I content myself therefore with asking those of my own letters, and as speedily as you can make it convenient to have them taken. General Wadsworth gave me a hope that you would make choice of the college of Williamsburg for the scene of your future study. If I can render you any service there, in that state, or any where else, I shall do it with the pleasure which it will give me on every occasion to afford you proofs of the sincere esteem & attachment with which I am Dear Sir Your friend & servt

Th: Jefferson

